F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          JUL 28 1997
                           FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

    GEANA J. DUNKIN,

              Plaintiff,

    v.                                                  No. 96-1411
                                                    (D.C. No. 92-N-243)
    LOUISIANA-PACIFIC                                    (D. Colo.)
    CORPORATION; JAMES BELDIN;
    DOUGLAS EDDINS,

              Defendants-Appellees.

    ______________________________

    DAVID LEE SMITH,

              Attorney-Appellant.




                           ORDER AND JUDGMENT *



Before KELLY and HENRY, Circuit Judges, and DOWNES, ** District Judge.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
**
      The Honorable William F. Downes, District Judge, United States District
Court for the District of Wyoming, sitting by designation.
      After examining appellant’s brief and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The

case is therefore ordered submitted without oral argument.

      On receipt of this court’s mandate arising from our affirmance of the

district court’s imposition of sanctions against Mr. Smith, see Dunkin v.

Louisiana-Pacific Corp., No. 95-1087 (10th Cir. June 12, 1996), cert. denied, 117

S. Ct. 435 (1996), the district court entered an order establishing a date certain for

payment of the sanctions. Mr. Smith appeals from that order, but does not raise

any issues relating to that order per se. Instead, he raises arguments against the

imposition of sanctions that he raised in the prior appeal. He also has moved for

this court’s recusal from this matter and for en banc consideration of recusal.

These motions were denied in orders filed on November 29 and December 27,

1996. Consideration of the remaining issues is barred by law of the case. See

Rohrbaugh v. Celotex Corp., 53 F.3d 1181, 1183 (10th Cir. 1995).

      AFFIRMED.


                                                     Entered for the Court



                                                     Paul J. Kelly, Jr.
                                                     Circuit Judge


                                          -2-